   Case 3:19-cv-00511-HEH Document 5 Filed 10/15/19 Page 1 of 1 PageID# 40



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


 JEREMY G. PERROTT,

                      Plaintiff,

               v.                                   Case No. 3:19-cv-00511-HEH

 PATRICK COFFEE, LINDSAY
 RITTENHOUSE, AND ADWEEK, LLC,

                      Defendants.


                               NOTICE OF APPEARANCE

TO THE CLERK:

       Please enter the appearance in the above-captioned matter of Matthew E. Kelley as

counsel for Defendants Patrick Coffee, Lindsay Rittenhouse, and Adweek, LLC.

                                                  Respectfully submitted,

                                                     /s/ Matthew E. Kelley
                                                  Matthew E. Kelley, Va. Bar No. 84045
                                                  Ballard Spahr LLP
                                                  1909 K Street NW, 12th Floor
                                                  Washington, DC 20006-1157
                                                  Phone: 202-508-1112
                                                  Fax: 202-661-2299
                                                  kelleym@ballardspahr.com

                                                  Counsel for Defendants Patrick Coffee,
                                                  Lindsay Rittenhouse, and Adweek, LLC
